DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art generally discloses (see US Pub. No. 2014/0138521, FIG. 3)  a solid-state imaging apparatus comprising: a first sensor (16) and a second sensor (18), wherein the first sensor and the second sensor are stacked.
Further, the prior art also generally discloses (see US Pub. No. 2019/0053406, FIG. 3) a solid-state imaging apparatus comprising: a first sensor (110); a first semiconductor substrate having a memory (150); a second semiconductor substrate having a logic circuit (160); wherein the first sensor, the first semiconductor substrate, and the second semiconductor substrate are arranged in this order.
However, regarding claims 1-12 and 15, the prior art failed to disclose or reasonably suggest the claimed solid-state imaging apparatus particularly characterized by a first sensor; a first semiconductor substrate having a memory; a second semiconductor substrate having a logic circuit; and a second sensor, wherein the first sensor, the first semiconductor substrate, the second semiconductor substrate, and the second sensor are arranged in this order.
Regarding claim 13, the prior art failed to disclose or reasonably suggest the claimed method for manufacturing a solid-state imaging apparatus particularly characterized by bonding a first electrode formed on one surface of a first semiconductor substrate having a memory and a second electrode formed on one surface of a second semiconductor substrate having a logic circuit such that the first electrode and the second electrode face each other; after the bonding, stacking a second sensor on another surface not bonded to the second semiconductor substrate; and after stacking the second sensor, stacking a first sensor on another surface not bonded to the first semiconductor substrate.
Regarding claim 14, the prior art failed to disclose or reasonably suggest the claimed method for manufacturing a solid-state imaging apparatus particularly characterized by stacking a first sensor on one surface of a first semiconductor substrate having a memory; stacking a second sensor on one surface of a second semiconductor substrate having a logic circuit; and after stacking the respective first sensor and the second sensor, bonding a first electrode formed on another surface not bonded to the first semiconductor substrate and a second electrode formed on another surface not bonded to the second semiconductor substrate such that the first electrode and the second electrode face each other.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUCKER J WRIGHT whose telephone number is (571)270-3234. The examiner can normally be reached 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUCKER J WRIGHT/Primary Examiner, Art Unit 2896